 

Exhibit 10.139

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 3 to Unsecured Promissory Note (the "Amendment") is made as
of this 21st day of July, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GOLISANO HOLDINGS LLC, a New York
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) dated January 28, 2016, as amended by that certain
Amendment No. 1 to Unsecured Promissory Note, dated March 21, 2016 and that
certain Amendment No. 2 to Unsecured Promissory Note, dated April 5, 2016 (as
amended, the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.            Section 2.01(c) of the Note is hereby restated in its entirely to
read as follows:

 

(c)          The occurrence of (x)(i) a default or an event of default with
respect to any indebtedness of Maker for borrowed money that accrues interest,
including, but not limited to Midcap Funding X Trust, Penta Mezzanine SBIC Fund
I, L.P., JL-Mezz Utah, LLC, JL Properties, Inc., Holder, Great Harbor Capital,
LLC ("Great Harbor"), JL-Utah Sub, LLC (“JL-US”) and Little Harbor, LLC (“Little
Harbor”) and (ii) such indebtedness is accelerated by the creditor or (y) for
the non-payment of indebtedness of Maker for borrowed money at its scheduled
final maturity (including any extension or refinancings thereof);

 

Amendment No. 3 to Unsecured Promissory Note (Golisano Holdings)

 

   

 

 

2.            Section 3.11 of the Note is hereby restated in its entirely to
read as follows:

 

3.11         Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that (a) certain Unsecured Promissory Note, dated as of March 21,
2016, as amended by Amendment No. 1 dated as of April 5, 2016 (the "Second
Holder Note"), in the original principal amount of $7,000,000 issued by Maker to
Holder and that certain Unsecured Delayed Draw Promissory Note dated July 21,
2016 (the “Third Holder Note” and together with this Note and the Second Holder
Note, the "Holder Notes") in the original principal amount of $4,769,996 (or
such lesser amount as is drawn pursuant to the terms thereof) issued by Maker to
Holder (b) that certain Unsecured Promissory Note, dated as of January 28, 2016
as amended by Amendment No. 1 dated as of March 21, 2016 and Amendment No. 2
dated as of April 5, 2016 (the "First Great Harbor Note"), in the original
principal amount of $2,500,000 issued by Maker to Great Harbor and, that certain
Unsecured Promissory Note, dated as of March 21, 2016, as amended by Amendment
No. 1 dated as of April 5, 2016 in the original principal amount of $7,000,000
issued by Maker to Great Harbor (the "Second Great Harbor Note" and together
with the First Great Harbor Note, the “Great Harbor Notes”), (c) that certain
promissory note, dated as of April 5, 2016, in the original principal amount of
$500,000 issued by Maker to JL-US (the “JL-US Note”) and (d) that certain
Unsecured Delayed Draw Promissory Note dated July 21, 2016 (the "Little Harbor
Note") in the original principal amount of $4,769,996 (or such lesser amount as
is drawn pursuant to the terms thereof) issued by Maker to Little Harbor. Maker
and Holder acknowledge and agree that all payments of principal and interest on
all of the Holder Notes, the Great Harbor Notes, the JL-US Note and the Little
Harbor Note (collectively, the "Investor Notes") shall all be made pro rata with
respect to each such Investor Note based on the unpaid principal balance under
all Investor Notes. If Holder receives any payment or other amount with respect
to this Note and the other Holder Notes in excess of that which it is entitled
to under this Section 3.11, it shall, and shall be deemed to, hold such excess
amount in trust for the benefit of Great Harbor, Little Harbor and JL-US to the
extent each is entitled thereto and shall pay such excess amount over to Great
Harbor, Little Harbor and/or JL-US, as applicable, as promptly as practicable.
Maker and Holder hereby agree that Great Harbor, Little Harbor and JL-US are
each an express third party beneficiary of this Section 3.11 and it shall not be
amended or modified without the express written consent of Great Harbor, Little
Harbor and JL-US.

 

3.            Except as expressly amended hereby, all terms and conditions of
the Note shall remain in full force and effect.

 

4.            Upon the effectiveness of this Amendment, each reference in the
Note to "the Note," "this Note," "hereunder," "hereof," "herein," or words of
similar import shall mean and be a reference to the Note, as amended by this
Amendment.

 

5.            This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

6.            This Amendment may be executed in one or more counterparts,
including by means of facsimile and/or portable document format, each of which
shall be an original and all of which shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Naomi Whittel     
Name:  Naomi Whittel     Title:    Chief Executive Officer       GOLISANO
HOLDINGS LLC         By: /s/ B. Thomas Golisano     B. Thomas Golisano    
Title:  Member

 

The undersigned hereby consent to this Amendment No. 3 to Unsecured Promissory
Note.

 

  GREAT HARBOR CAPITAL, LLC       /s/ Mark J. Bugg   Mark J. Bugge   Title:
Secretary       JL-Utah Sub, LLC       /s/ Jonathan B. Rubini   Jonathan B.
Rubini   Title: Managing Member

 

Amendment No. 3 to Unsecured Promissory Note (Golisano Holdings)

 

   

